DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 7/14/2022 in which no claims have been amended. Currently claims 1-4, 6-21 are pending for examination in this application. 

Drawings
The drawings submitted on 6/08/2022 and 7/14/2022 have not been entered as they contain new matter. Figure 9 in both drawing sets contains dimensions that are not supported by the originally filed disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 recite “closed inner surfaces” in line 6, and then subsequently claims “a closed inner surface”. It is unclear if “a closed inner surface” is in addition to the previously recited “closed inner surfaces”. 
Claims 2-4, 6-19 and 21 are rejected due to their dependencies on either claim 1 or 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Niland et al. (US 2015/0040895 A1) in view of Tatkov (US 2013/0081616 A1).
Regarding claim 1, Niland discloses: 
A tracheal tube cover (100), comprising: 
a tube section (206) comprising an inner passage (222), the tube section configured to detachably secure to an end of a tracheal tube (via 212 as set forth in [0031]); 
a cap section (200) positioned over and surrounding a portion of the tube section (see for example figure 2), the cap section including a body (body of 200) with an opening (242) at a proximal end (at end towards tracheal tube) of the body, the opening extending into an inner cavity (interpreted as the opening in fluid connection with the inner cavity; see figure 2 for example), the inner cavity (cavity within 200) extending from the opening (242) at the proximal end (at end towards tracheal tube) of the cap section to a distal end of the cap section (see figure 2 for example)
one or more connectors (226) coupling the cap section to the tube section (see for example figure 2) [0034]; 
wherein the inner passage of the tube section is in fluid communication with the inner cavity of the cap section (figures 1 and 2 show that 222 is in fluid communication with the cavity within 200).
Niland does not explicitly disclose wherein the cap section comprises a closed surface at a distal end. 
Niland does disclose that exhalatory gases exit from the distal portion of the coupling (see for example figure 9; 810 represents the exhaled gas). Similarly Tatkov teaches a tracheal tube coupling (figures 6, 7) wherein exhaled gases exit at a distal portion of the device (via 60, 70; [0086] [0089]). Tatkov further teaches wherein this distal end (62, 72) of the tube comprises a closed surface (closed via 61, 71; [0086]-[0089]; see figures 6, 7). In summary, Tatkov is modifying Niland’s distal end structure with that shown in figures 6, 7 which allows for an adjustment of aperture size using 61, 71)
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Niland wherein the cap section comprises a closed surface at a distal end as taught by Tatkov for the purpose of easily allowing the user to adjust PEEP to a desired amount by adjusting cap/plug [0037]. This provides the benefit of having one device be capable of providing beneficial PEEP therapy to patients that require different levels of PEEP. 

Regarding claim 2, Niland further discloses wherein the tube section (206) defines a cylindrical configuration (see figures 1-2).

Regarding claim 3, Niland further discloses wherein the tube section (206) defines a uniform diameter between proximal and distal ends of the tube section (see figures 1-2).

Regarding claim 6, Niland as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Niland as modified further discloses wherein the inner cavity (cavity within 200) of the cap section (200) defines a uniform diameter between the opening and the closed inner surface (see figure 2 which shows a uniform diameter between proximal/open end and distal end (modified by Tatkov to be closed)).

Regarding claim 7, Niland as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above. Niland as modified further discloses wherein a distal end (portion near baffle 208) of the tube section (206) is spaced from the closed inner surface of the cap (closed surface of cap is shown below in figure 6 of Tatkov). Niland as modified by Tatkov would comprise the closed surface also at the very end of Niland’s structure (at 240) and thus the distal end of 206 is spaced from the closed surface of the cap. 

    PNG
    media_image1.png
    274
    280
    media_image1.png
    Greyscale


Regarding claim 8, Niland as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Niland as modified further discloses wherein a diameter of an outer surface of the tube section (206) is dimensioned smaller than a diameter of an inner surface of the cap section (200) (see figures 1, 2; especially figure 2 which shows 226 between the inner diameter of 200 and outer diameter of 206).

Regarding claim 9, Niland as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above. Niland as modified further discloses a passage (224) between the outer surface of the tube section (206) and the closed inner surfaces of the cap section (200) [0033].

Regarding claim 10, Niland as modified discloses the claimed invention substantially as claimed as set forth for claim 9 above. Niland as modified further discloses wherein the passage (224) provides the only means for fluid communication between the outer surface of the tube section (206), the inner cavity of the cap section (200), and the inner passage of the tube section (206) (see figures 1,2; gas enters 204 and enters the cavity of the cap section, gas can then flow either into 206 or through 224 and as such there is fluid communication between the outer surface of the tube section, the inner cavity of the cap section and the inner passage of the tube section).

Regarding claim 12, Niland discloses a tracheal tube system comprising: 
a tracheal tube (as set forth in [0031], 212 is coupled to a tracheostomy tube to provide patient with breathing gas) comprising an air intake line (the passage through the tracheostomy tube; see as an example figure 13 which shows a tracheal tube shown generally at 1310, in order to provide the patient breathing gas, a tracheal tube has a passage through it) with an open end (end that couples to 212)[0003]; and
a tracheal tube cover (100), comprising: 
a tube section (206) comprising an inner passage (222), the tube section configured to detachably secure to the open end of a tracheal tube (via 212 as set forth in [0031]); 
a cap section (200) positioned over and surrounding a portion of the tube section (see for example figure 2), the cap section including a body (body of 200) with an opening (242) at a proximal end (at end towards tracheal tube) of the body, the opening extending into an inner cavity (interpreted as the opening in fluid connection with the inner cavity; see figure 2 for example), the inner cavity (cavity within 200) extending from the opening (242) at the proximal end (at end towards tracheal tube) of the cap section to a distal end of the cap section (see figure 2 for example); and 
one or more connectors (226) coupling the cap section to the tube section (see for example figure 2) [0034]; 
wherein the inner passage of the tube section is in fluid communication with the inner cavity of the cap section (figures 1 and 2 show that 222 is in fluid communication with the cavity within 200).
Niland does disclose that exhalatory gases exit from the distal portion of the coupling (see for example figure 9; 810 represents the exhaled gas). Similarly Tatkov teaches a tracheal tube coupling (figures 6, 7) wherein exhaled gases exit at a distal portion of the device (via 60, 70; [0086] [0089]). Tatkov further teaches wherein this distal end (62, 72) of the tube comprises a closed surface (closed via 61, 71; [0086]-[0089]; see figures 6, 7). In summary, Tatkov is modifying Niland’s distal end structure with that shown in figures 6, 7 which allows for an adjustment of aperture size using 61, 71)
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Niland wherein the cap section comprises a closed surface at a distal end as taught by Tatkov for the purpose of easily allowing the user to adjust PEEP to a desired amount by adjusting cap/plug [0037]. This provides the benefit of having one device be capable of providing beneficial PEEP therapy to patients that require different levels of PEEP. 


Regarding claim 13, Niland further discloses wherein the open end of the air intake line of the tracheal tube is configured to be disposed externally of a human body ([0003] discloses that that breathing gas is supplied to a tracheostomy tube that extends from the patient’s neck and as such the open end of the tracheostomy tube which connects to 212 will be external to a human body).

Regarding claim 14, Niland further discloses wherein the tube section (206) receives the open end of the tracheal tube within the inner passage ([0032] indicates 212 engages an exterior surface of the tracheostomy tube and as such the open end of the tracheostomy tube is placed within the inner passage of 206 at 212).

Regarding claim 15, Niland further discloses wherein the inner passage of the tube section (206) defines a uniform diameter between proximal and distal ends of the tube section (see figures 1-2).

Regarding claim 17, Niland as modified discloses the claimed invention substantially as claimed as set forth for claim 5 above. Niland as modified further discloses wherein a distal end (portion near baffle 208) of the tube section (206) is spaced from the closed inner surface of the cap (closed surface of cap is shown below in figure 6 of Tatkov). Niland as modified by Tatkov would comprise the closed surface also at the very end of Niland’s structure (at 240) and thus the distal end of 206 is spaced from the closed surface of the cap. 

    PNG
    media_image1.png
    274
    280
    media_image1.png
    Greyscale


Regarding claim 18, Niland further discloses wherein a diameter of an outer surface of the tube section (206) is dimensioned smaller than a diameter of an inner surface of the cap section (200) (see figures 1, 2; especially figure 2 which shows 226 between the inner diameter of 200 and outer diameter of 206).

Regarding claim 19, Niland further discloses a passage (224) between the outer surface of the tube section (206) and the inner surface of the cap section (200) [0033]. Niland as modified further discloses wherein the passage (224) provides the only means for fluid communication between the outer surface of the tube section (206), the inner cavity of the cap section (200), and the inner passage of the tube section (206) (see figures 1,2; gas enters 204 and enters the cavity of the cap section, gas can then flow either into 206 or through 224 and as such there is fluid communication between the outer surface of the tube section, the inner cavity of the cap section and the inner passage of the tube section).

Regarding claim 20, Niland discloses: 
A tracheal tube cover (100), comprising: 
a tube section (206) comprising an inner passage (222), the tube section configured to detachably secure to an end of a tracheal tube (via 212 as set forth in [0031]); 
a cap section (200) positioned over and surrounding a portion of the tube section (see for example figure 2), the cap section including a body (body of 200) with an opening (242) at a proximal end (at end towards tracheal tube) of the body, the opening extending into an inner cavity (interpreted as the opening in fluid connection with the inner cavity; see figure 2 for example), the inner cavity (cavity within 200) extending from the opening (242) at the proximal end (at end towards tracheal tube) of the cap section to a distal end of the cap section (see figure 2 for example); and 
one or more connectors (226) coupling the cap section to the tube section (see for example figure 2) [0034]; 
wherein a diameter of an outer surface of the tube section (206) is dimensioned smaller than a diameter of an inner surface of the cap section (200) (see figures 1, 2; especially figure 2 which shows 226 between the inner diameter of 200 and outer diameter of 206), forming a passage (224) between the outer surface of the tube section (206) and the inner surface of the cap section (200) [0033]
wherein the inner passage of the tube section is in fluid communication with the inner cavity of the cap section and the passage between the outer surface of the tube section and the inner surface of the cap section (figures 1 and 2 show that 222 is in fluid communication with the cavity within 200 as well as the passage 224).
Niland does disclose that exhalatory gases exit from the distal portion of the coupling (see for example figure 9; 810 represents the exhaled gas). Similarly Tatkov teaches a tracheal tube coupling (figures 6, 7) wherein exhaled gases exit at a distal portion of the device (via 60, 70; [0086] [0089]). Tatkov further teaches wherein this distal end (62, 72) of the tube comprises a closed surface (closed via 61, 71; [0086]-[0089]; see figures 6, 7). In summary, Tatkov is modifying Niland’s distal end structure with that shown in figures 6, 7 which allows for an adjustment of aperture size using 61, 71)
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Niland wherein the cap section comprises a closed surface at a distal end as taught by Tatkov for the purpose of easily allowing the user to adjust PEEP to a desired amount by adjusting cap/plug [0037]. This provides the benefit of having one device be capable of providing beneficial PEEP therapy to patients that require different levels of PEEP. 

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niland et al. (US 2015/0040895 A1) in view of Tatkov (US 2013/0081616 A1) in view of McAuliffe et al. (US 2003/0127096 A1).
Regarding claim 11, Niland as modified further discloses wherein the one or more connectors (226) couple an inner surface of the cap section (200) to an outer surface of the tube section (206) [0034] (figure 2). Niland does not explicitly state wherein each of the connectors include curved or arcuate sides and pointed proximal and distal ends. 
However, McAuliffe teaches that it is important for non-turbulent airflow, to have aerodynamically shaped elements within the flow path [0064]. McAuliffe further discloses an element (210) within the airflow path shaped with curved or arcuate sides and pointed proximal and distal ends (see figure 17) such that the element (210) does not divert flow from the original direction. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niland wherein the spacers are shaped curved or arcuate sides and pointed proximal and distal ends in order to minimize turbulence [0064] and direct airflow in the original flow direction [0083]. This would be beneficial in Niland’s device in order to reduce noise.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 12, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahl (US 2016/0242900 A1).
Regarding claims 1, 4 and 21, Fahl discloses: A tracheal tube cover (figures 1-2) [0031] comprising:
a tube section (16) comprising an inner passage (inner passage of 16), the tube section configured to detachably secure to an end of a tracheal tube ([0031] indicates the device is attached to a tracheal tube and does not require direct attachment of the inner tube to the tracheal tube);
a cap section (18) positioned over and surrounding a portion of the tube section (see figures 1-2), the cap section including a body with an opening (82) at a proximal end of the body, the opening extending into an inner cavity (cavity where 70 is placed) of the cap section formed by closed inner surfaces of the body (see figures 1-2; inner surfaces of 18 define the cavity), the inner cavity extending from the opening at the proximal end of the cap section to a closed inner surface at a distal end of the cap section (the top of 18 is closed as shown in figures 1-2); and 
one or more connectors (70) coupling the cap section to the tube section (see figures 1-2); 
wherein the inner passage of the tube section is in fluid communication with the inner cavity of the cap section (see the flow paths in figures 1-2);
wherein the tube section is concentrically disposed relative to the cap section (see figures 1-2), the tube section and the cap section each defining a symmetrical configuration relative to a central longitudinal axis (26 being the longitudinal axis, see figures 1-2);
wherein about half of an overall length of the tube section (16) is received within the inner cavity of the cap section (18) (see figures 1-2).

Regarding claims 12 and 16, Fahl discloses: A tracheal tube system (figures 1-2 with tracheal tube disclosed in [0031]): comprising:
a tracheal tube [0031] comprising an air intake (where air enters the tube) with an open end; and 
a tracheal tube cover (figures 1-2) [0031] comprising:
a tube section (16) comprising an inner passage (inner passage of 16), the tube section configured to detachably secure to an end of a tracheal tube ([0031] indicates the device is attached to a tracheal tube and does not require direct attachment of the inner tube to the tracheal tube);
a cap section (18) positioned over and surrounding a portion of the tube section (see figures 1-2), the cap section including a body with an opening (82) at a proximal end of the body, the opening extending into an inner cavity (cavity where 70 is placed) of the cap section formed by closed inner surfaces of the body (see figures 1-2; inner surfaces of 18 define the cavity), the inner cavity extending from the opening at the proximal end of the cap section to a closed inner surface at a distal end of the cap section (the top of 18 is closed as shown in figures 1-2); and 
one or more connectors (70) coupling the cap section to the tube section (see figures 1-2); 
wherein the inner passage of the tube section is in fluid communication with the inner cavity of the cap section (see the flow paths in figures 1-2);
wherein the tube section is concentrically disposed relative to the cap section (see figures 1-2), the tube section and the cap section each defining a symmetrical configuration relative to a central longitudinal axis (26 being the longitudinal axis, see figures 1-2).

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. 
Applicant asserts that claim 21 is not indefinite and points to figure 9 as support. However, this new drawing contains new matter and has not been entered. Thus, the rejection is maintained.
Applicant asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant asserts that Niland/Tatkov is designed to function only with external equipment. The examiner notes that the current claim language does not preclude the claimed device from being used with external equipment.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. Therefore, the standing rejections are proper and maintained. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785